THE district court affirmed the commission's award denying further compensation to Young and he brings error. The judgment was right.
Young, a policeman in Pueblo, was hurt by accident arising out of and in the course of his employment and was awarded compensation. Later he was awarded further compensation. Still later he applied for more, on the ground of increased disability, but it was denied. The present question is whether that denial was right. The commission found * * * "that the claimant at *Page 107 
this time is totally disabled. That such disability is due to premature old age; that the permanent partial disability sustained by the claimant is no greater at this time than that for which claimant has heretofore been compensated * * *."
Under such finding we cannot disturb the award, because the same is justified by the facts so found. The meaning of the finding is that the disability sustained by the claimant by reason of the accident has not increased since the last award. That he is now totally disabled, but that is caused by premature old age and not by the accident. There was evidence to that effect.
Judgment affirmed.
MR. CHIEF JUSTICE BURKE, MR. JUSTICE WHITFORD and MR. JUSTICE SHEAFOR concur.